Citation Nr: 1526781	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-22 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left hip pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in April 2015.  The record was held open for 30 days to submit additional evidence.  In May 2015, the Veteran submitted evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the remand portion of the decision below and is remanded to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's diagnosed sciatic neuralgia is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for sciatic neuralgia have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct basis, there must be sufficient evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for left hip pain.  Based on the reasons that follow, the Board finds that service connection is warranted.

The Veteran received medical treatment for his left hip pain from O.S.M.  A January 2010 treatment record from this private service provider shows that the Veteran has a diagnosis of sciatic neuralgia.  Thus, the first element of service connection is met.

The Veteran has alleged that his hip condition stems from a parachuting accident during military service.  See July 2010 Statement in Support of Claim.  He stated that in 1968 he was doing a night jump and he landed on a stump; his left hip hit the stump with the full force of his weight.  He stated that he was carried by his team members to a rendezvous area where he was treated by a medic.  He stated that he wanted to continue with his training and so he did not want to be sent back to a medical clinic.  

While the Veteran's service treatment records are absent of any complaints of or treatment for a left hip condition, the Board finds that his allegations do find some support in his Form DD 214, which notes that he earned a parachute badge.  Moreover, the Board finds that the Veteran's allegations of this incident have been consistent throughout the course of the appeal; as there is no affirmative evidence to the contrary, the Board finds that the Veteran is credible.  Resolving reasonable doubt in his favor, the Board finds that the Veteran did incur this parachuting accident and thereby injure his hip during active military service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Thus, the second element of service connection is met.

With regards to the third element of service connection, the Veteran's treating physician at O.S.M., a Dr. D.C., submitted to VA a May 2015 letter in support of this claim.  The doctor wrote that, after reviewing the Veteran's records, he finds it at least as likely as not that the pain and condition the Veteran has with his left hip is associated with his military service.  The Board finds that this is the sole, competent evidence of record regarding the etiology of the Veteran's disability.  There is no competent negative evidence to the contrary.  Resolving reasonable doubt in his favor, the Board finds that the Veteran's disability is related to his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the third element of service connection is met.

All three elements of service connection have been met.  Accordingly, the Board finds that service connection for sciatic neuralgia is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for sciatic neuralgia is warranted.


REMAND

The Veteran seeks service connection for bilateral hearing loss.

The Veteran alleges that during basic training and advanced individual training he was exposed to noise from drill sergeant yelling, small arms fire, and 105 and 155 Howitzer artillery.  See July 2010 Statement in Support of Case.  He believes that this noise exposure resulted in high frequency hearing loss that has persisted since discharge from service, and then in May 2001 he experienced sudden hearing loss syndrome.  

The Veteran underwent a VA audiological examination in September 2010.  The audiologist opined that it was less likely than not that the Veteran's current hearing loss was related to his military service because of a lack of support in his service treatment records and a subsequent gap in treatment for the condition.  The Board finds this opinion, however, to be not wholly sufficient as the examiner did not adequately discuss the lay evidence of record or the Veteran's allegations regarding sudden hearing loss syndrome.  Accordingly, the assistance of a new VA examination by an ear, nose, and throat specialist is needed.  38 U.S.C.A. § 5103A(d).

Accordingly, the issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an ear, nose, and throat specialist to determine the nature and etiology of the Veteran's hearing loss.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is answer whether it is at least as likely as not (a 50 percent of greater probability) that the Veteran's hearing loss is related to his active military service.

The examiner is to consider and discuss the lay evidence of record, including the Veteran's statements.  The examiner is to discuss the private medical evidence submitted in support of the Veteran's claim.  The examiner is to discuss the Veteran's sudden hearing loss syndrome and the propriety of the Veteran's allegations that his in-service noise exposure eventually resulted in his sudden hearing loss syndrome.  In performing this analysis, the examiner may presume that the Veteran was exposed to noise in service as he has stated.

An opinion based solely on a lack of in-service documentation of hearing loss will not suffice.  A more thorough rationale is required.

A complete rationale must be provided for all opinions expressed.

2.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


